                                                                                                                                                     CVBLQEaiIOflCOdS                                                             STATEMENT OF PROBABLE CAUSE
                                                                      United States District Court                                                                                                                          (For lssuanoe of an arrest warrant or eummon4
                                                                           Violation Notice
                                                                     Violation Number                              Oftioer Name (Print)
                                                                                                                                             I       VAP.S     Ofliccr No.
                                                                                                                                                                              I
                                                                                                                                                                                                           I   state that on   1:r4'*g     ii       .   20   If    while exercising my duties as a
                                                                                                                                                                                                         law enforsement officer in the       £4it'#fl               Diitrlct of
                                                                     7604301                                       CJ&/5
                                                                       YOU ARE CHARGED WITH THE FOLLOWING VIOLATION
                                                                                                                                                                      o State Cods
                                                                                                                                          )FR
Case 3:19-mj-08591-ATB Document 1 Filed 09/24/19 Page 1 of 1




                                                                     Date and Time of Offense (i,cnldefy,r)    i   Offense Chained                      0 USC
                                                                     o/i'Aeiq
                                                                      jjaP                                     ICFI                       l..,((aX5'
                                                                     Place of OffOOA.
                                                                      F/faa'                        P,i,rnn.,t                               &f
                                                                     Offense Descdptlorc Factual Basic for Chara.                                                                   HAZMAT c
                                                                     I1'J*s#M'tC'S. (ei,dirvct oil PfD,99f'p'.
                                                                     (WCL                s'$d$        Ited f                                                     $(4*1n6;s";a0,
                                                                                                                                      0f             #7kfLJ1f
                                                                     /m.iQer M,gc,g,e.
                                                                      DErENDANT INFOFAATI                                  IPho52O )gt/3O.3
                                                                     LaName                                                       Hrstme                                          MI.
                                                                     Street Address
                                                                                           -
                                                                     City                                      I   Slate      I   Zip Code                 I   Date of Birth lnim/ddiyray)
                                                                     La I                                      I
                                                                                                                     f g%     I
                                                                     Drivers License Mo.                   CDI. 0     DL State            Social Secwlt No.
                                                                                                                              I Heir
                                                                            dult                               0 Female
                                                                                   DJuvenllej.Sex                             i              1ltyee              1Helght            1Welght
                                                                      VEHICLE                                                                                                           CMVI]
                                                                     Tag No.                               State            Evear     I   MakelModel           PASS a 1Co10r
                                                               C)                                                                                                                                         The foregoing statement Is based upon:
                                                                      A            IF BOX A IS CHECKED, YOU 6                     0       IF BOX B IS CHECKED. YOU MUST
                                                               w                   MUST APPEAR IN COURT. SEE                              PAY AMOUNT INDICATED BELOVP                                             my personal observahon                  my personal Investigation
                                                                                   INSTRUCTIONS (as beck c m   own)                       OR APPEAR IN COURT.
                                                               (I)                                                                        SEC IPISTRUGIIONS Isr       basic at aIIaw asptl         Cl)            information supplied to me from my fellow officer's observation
                                                               C)
                                                                                                                                                                  Forfeiture Amount
                                                                                                                                                                                                           J      other (explain above)
                                                               z                                                                  $
                                                                                                                                                        4- $30
                                                                                                                                                               Processing Fee
                                                                                                                                                                                                   Z     i declare under penalty of periuty that the information which I have set loch above and on
                                                               0.1
                                                                                                                                                                                                         the face of this viOlation notice Ia true and correct to the eat of my knowledge.
                                                                                         PAY THIS AMOUNT -.1                      $                               Total Collateral           Due
                                                               0                                                                                                                                         Executedon:      O/lI/A0M
                                                                                                                                                                                                                               Date (mmlddlyyyy)                    a Signature
                                                               0
                                                               -             (If no court appearance date is shown, you will be notified of your appearance date by mal)
                                                                     Court Address                                                                             Data   (mmddfyy)                    I-b
                                                               00                                                                                                                                  00 Probable cause has bean stated for Ihe Issuance of a warrant.
                                                                                                                                                 -                                                 Ut
                                                                                                                                                               Time (hh:mm)                        CD
                                                                                                                                                                                                         Executed on:
                                                                                                                                                                                                                               Data (mmlddlyyyy)             U.S. Magistrate Judge
                                                                     My signatum signifies that I have received a copy of this violation notice, It a not an admission 01 gudl
                                                                     I promise to appear tar the hearing at the time and place Instructed or pay the total collateral due.
                                                                                                                                                                                                         HAZ$AT Hazardous material Involved In Incident; PASS o 9or more peasenger vehicle;
                                                                                                                                                                                                         CDL    Commercial drivers license; CMV Commercial vel*le involved In Incident
                                                                     X Defendant Signature
                                                                       Rev. 09)2015)                               Original - CVB Copy
